Rugg, C. J.
This is an appeal from an order of the Superior Court overruling a plea in abatement. There has been no trial on the merits and no judgment. Hence the case is not properly *110here. It has been decided many times that this court has no jurisdiction to consider an appeal from any interlocutory decision until after judgment unless the judge reports the question. Cotter v. Nathan & Hurst Co. 211 Mass. 31, and cases cited. Cummings v. Ayer, 188 Mass. 292. Fay v. Upton, 153 Mass. 6. Shawmut Commercial Paper Co. v. Cram, 212 Mass. 108.
C. Toye, for the defendant.
A. M. Schwarz & S. A. Dearborn, for the plaintiff.

Appeal dismissed.

The case was submitted on briefs.